Title: To John Adams from Joseph Ward, 18 January 1810
From: Ward, Joseph
To: Adams, John



Sir
Boston January 18th, 1810

I had the honor to receive your highly estimated Favour of the 7th Inst. Its contents afford me, much information, amusement, and instruction. And convince me more & more that the public mind, and especially our rulers, want information. Your publications in the Patriot may, if they will study them, illume the path of our rulers. But the Sun shines in vain if men will not open their eyes. And it is, I fear, as true now as in ancient times, that too many “hate the light because their deeds are evil.”—The experience of a long life of labour for the public good, has, I conceive, taught you that it is hard work to make men wise. Yet this people cannot be happy without wisdom—and much more than they now possess. Most blessed be his memory who gives them most of this essential article. Your ardour for the public welfare can never cease but with life; and if I had no other motive I ought to wish my Country happy, for Your sake. Nothing can give sweeter pleasure to the heart and clearer sunshine to the mind of a Patriot, in the evening of life, than to see precious fruits springing up from his labours to promote the moral and political interest of his Country. And even if he is disappointed, “If Isreal be not gathered”—he “shall be glorious in the sight of Heaven.” I must hope better things may attend your labours, than disappointment. If the seed sown, should not be productive in one age, it may in another, as good principles are immortal. This hope, is a cordial and must travel with us through time to oil the mental springs. I confess I feel no pleasure more sublime than in contemplating the illustrious characters that conducted the Revolution,—and the immeasurable benefits which may in the course of time result from their wisdom and virtues. It is a theme I delight to dwell upon—it opens a boundless prospect—where the mind may be forever feasted, and the theme never exhausted.
Here let me mention John Fenno, whose name you mention with respect. He was a worthy man; his principles correct, his patriotism sincere, & his morals pure. An intimate friendship subsisted between him and me many years, & cotinued to the close of his life. He often expressed to me his grateful impressions for your friendship and condescending attentions to him; which animated him in the pursuit in which his mind was engaged. Few minds felt with greater sensibility the approbation of the wise and good; and in him it produced the happiest effect, it stimulated him in the path of duty. The world does not abound with such men.
Impressed with a solicitude for his family, I wrote a long letter to his oldest Son, and with parental freedom, gave him my best advice for the conduct of life, to ensure his own happiness, & that of his young brothers & sisters; and assured him that in such a course he would find more felicity, more fame, & a more peaceful end, than if he attempted an higher walk in life. I exhorted him to have nothing to do with politicks—that they were a troubled Sea in which he would find no rest.—In his answer he expressed much gratitude; high approbation of my sentiments, and a resolution to follow my counsel.—But his after life was directly the reverse.—His volatile & ardent mind soon wore out his tender system and hurried him from life.
It may give you satisfaction, Sir, to learn that the surviving children are comfortably provided for in New York, and New Jersey; the eldest Daughter is married to a Gentleman of eminence in the Law, and an amiable character.
It is a consoling reflection, that Providence often provides for the children of unfortunate good men. And often by means out of human calculation.
I have again Sir, occasion to admire your candour to your political opponents. I believe that few of Mr Jefferson’s friends, could have framed so good an apology for his errors, as your letter contains. And if my candour was too contracted, I have ever embraced your ideas in regard to publishing the private vices of public men—as it tends to demoralize the people; by making the subject familiar, the horror is lessened; and the incentives to obtain a pure character and habits of virtue are weakened in young minds, when they see men elevated to high seats of honor and trust notwithstanding their early life was contaminated. When young men laugh at the vices of the great, their own minds are insensibly corrupted.
When will that “foul reproach upon human nature, Negro slavery,”—be done away from our Country? I sometimes fear that “He who made of one blood all men who dwell on the earth,” may scourge our Nation for this crime, in a peculiar manner and degree, because we have been miraculously delivered from bondage, & blessed in an high degree—and as “much is given, much will be required of us.” Pardon, Sir, my commonplace observations; they are not written with a vain idea to inform; but it is natural to pour out one’s thoughts to those who know & feel the most; and especially in an age like this when low pride & the love of gain, seem to have almost extinguished all the noble feelings and heaven born sentiments.
Be assured, Sir, your letter shall be regarded as “confidential;” and nothing communicated to me shall ever be made public, without your special permission. But, Sir, your long political life, in every department of Government; extensive reading, great experience, personal acquaintance with Courts, and deep reflections; authorize you to speak freely to your Country, and enable you to give the Nation you have so long and so successfully served,—the best counsel. Perverse indeed must those minds be who do not receive it gratefully. If there should be any, “their Sons may blush that their fathers were your foes.”—And perhaps weep for the effects of their folly.
Duane’s check to Coleman, was well done, and an example for printers; if followed generally it might prevent a flood of scandal & dirty stuff which disgrace our Country. It was not however much to the fame of the “Field Marshal,” to be checked in his march by a threat of attack. He appears yet to aim at taking the lead: but neither he nor his officers have exhibited sufficient proofs of skill in the science of that kind of warfare in which they are engaged. They may perhaps be very honest, but unfortunate as a certain man said his uncle was, “he believed that he aimed at the truth, but was so unlucky he seldom hit it.” It is a melancholy truth that most of our writers bewilder the public mind, & make blind eyes blinder. They & those they lead, confirm the truth of your remark, that if a clear system was held up before the Nation it would be opposed by both the great parties. The misfortune is, the general want of sound moral principles in the candidates for office; the vile policy is to gain popularity & promotion by flattering the people & the popular rulers in their errors, instead of honestly & soberly reasoning in support of sound principles. In this way too many rise and in this way aim to keep up. The evil has its root in human nature, and reason makes slow progress in extirpating it. It has got as fast hold of our Country as slavery has of Virginia, and men live by it. You were pleased, Sir, to ask me, in reply to my dark picture of the times, “How we are to make them better.” This question brings to my mind a conversation between an old New England Clergyman, and his African servant; upon some deep point, “well,” said the Clergyman, “Cato what is your opinion?”—“Strange Master that you should ask me,” replied Cato.—But it may agree with the times; the world is turned round upside down & hindside before—all politicians from the parlour to the kitchen & from the garret to the celar, male & female. If I were allowed to give my opinion to the sovereign people, & their “servants,” the rulers, it would be in few words.—
“Mend President Washington’s and President Adams’ Systems, by enlarging the Judicial and Executive powers; the Legislature abstain from any interference with them; give every citizen an easy appeal to the Laws; establish public Credit upon a permanent basis; commence building a Navy & push it rapidly; avoid open war, if practicable without wounding essential principles; fortify well the ports leading to the great towns; fill the magazines; organize & discipline the militia;—and when a sufficient number if frigates & ships of war were in complete order for service, demand of the aggressors our neutral rights, and if not respected—send our ships of war to the four quarters of the world to ‘retaliate upon the enemy’—Set every wheel in motion; kindle & fan the national fire by orations & songs, that the public eye might be kept elevated, & the popular pulse beat higher & higher, whilst the certainty of final triumph,” should be the constant theme of ten thousand tongues.—If we launch in to war, it must be prosecuted with energy & perseverance, or we may lose all foreign respect, & all confidence in ourselves. I fear that the present Administration would not be competent to conduct a war to the best purposes.
I sincerely wish that if war comes, I may find my present apprehensions erroneous. I know by some experience & observation, that War requires consummate talents in the Cabinet, and in the Field. And that no glory, or gain, will compensate the evils. Defence alone can justify encoutering them.
Most Respected Sir, I am your / very Obedient Servt

Joseph Ward